ORDER

PER CURIAM:
Ricky McCabe appeals the judgment of the motion court denying his Rule 29.15 motion for postconviction relief following an evidentiary hearing. McCabe sought to vacate his conviction for possession of a prohibited article in a county jail, section 221.111, and sentence as a persistent offender to twenty-five years imprisonment. In his sole point on appeal, he claims that trial counsel was ineffective in objecting to the State’s request to strike a juror for cause. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).